Citation Nr: 1449012	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  03-34 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder, dysthymic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for PTSD.  In June 2003The Veteran testified at an RO hearing.

In June 2006, the Board denied entitlement to service connection for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In April 2007, the Court issued an Order granting a March 2007 Joint Motion for Remand (JMR), thereby vacating the Board's April 2007 decision and remanding this issue for compliance with the JMR.  The JMR specifically provided that the Board failed to assist the Veteran in obtaining relevant VA treatment records.  

In October 2007, the Board remanded the issue for development in compliance with the JMR.  The Board again remanded the claim for development in June 2011.


FINDING OF FACT

The Veteran has a current psychiatric disability that has been linked to in-service, combat-related stressors by mental health professionals.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for a disability resulting from disease or injury in service.  38 U.S.C.A. § 1110.  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA and private treatment records reflect psychiatric diagnoses, including PTSD, dysthymic disorder, and major depression.  Additionally, the record confirms that the Veteran engaged in combat during service; and his claimed stressors include combat related experiences of being near an ammunition bunker that was blown up, and knowing one of two service members inside.  His stressors have been described as at least minimally meeting Criterion A for a PTSD diagnosis.  

In a July 2012 opinion, the Veteran's private psychiatrist concluded that the Veteran clearly suffered from chronic PTSD as a result of exposure to military combat trauma.  The psychiatrist found that the Veteran met all criteria for a PTSD diagnosis, including having fear of being killed and witnessing the death of others.  

Resolving all doubt in the Veteran's favor, the criteria for service connection for a psychiatric disability, to include PTSD, are met and the claim is granted.  


ORDER

Service connection for a psychiatric disability is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


